Citation Nr: 0618812	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-36 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to service connection for a claimed back 
disorder.  

4.  Entitlement to service connection for a claimed neck 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from May 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 decision by the RO in 
Cleveland, Ohio.  

The RO in New York, New York has processed the appeal since 
that time.  

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005).  

The issues of service connection for claimed back and neck 
disabilities are addressed in the REMAND portion of this 
document and are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The currently demonstrated bilateral hearing loss is 
shown as likely as not to be the result of noise exposure 
during service.  

2.  The currently demonstrated tinnitus is shown as likely as 
not to be the result of noise exposure during service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
bilateral hearing loss disability is due to an injury or 
disease that was incurred in active duty.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active duty.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
However, given the favorable action taken hereinbelow, 
further discussion explaining how VA complied with this Act 
is unnecessary with respect to the bilateral hearing loss and 
tinnitus claims.  


Factual background

The service medical records, including the veteran's 
examination for discharge, are silent for any reference to 
auditory diseases or defects.  His auditory acuity was 15/15 
on whispered voice testing.  

The VA treatment records for May 1989 to October 2004 show 
that in October 1989, the veteran reported a 20-year history 
of hearing loss; the records confirm that he has hearing loss 
for VA purposes.  The records also document treatment for 
Paget's disease of the skull, reportedly first diagnosed 
between 1982 and 1992.  The VA records contain an entry 
suggesting that the hearing loss was attributable to the 
Paget's disease.  

A May 2003 entry in the treatment records notes that the 
veteran presented with bilateral hearing loss experienced 
since service; he reported that he was exposed to loud sounds 
in service.  The entry also notes that he reported 
experiencing occasional tinnitus for many years.  

A diagnostic study of the head in June 2003 showed no 
evidence of an acoustic neuroma.  A June 2003 entry in the 
treatment records notes a history of tinnitus, and in July 
2003 the veteran reported that his tinnitus had decreased.  

On his March 2002 claim for service connection, the veteran 
did not mention receiving treatment for hearing loss or 
tinnitus in service.  


Analysis

I.  Bilateral hearing loss

In this case, the Board finds that the evidence is in 
relative equipoise with respect to the claim of service 
connection for bilateral hearing loss.  The veteran is shown 
to have longstanding bilateral hearing loss for VA purposes.  

Although the service medical records are silent for any 
mention of hearing loss, the veteran has indicated that he 
was exposed to acoustic trauma during the course of his 
duties, and the Board finds his assertions credible.  

Moreover, the May 2003 entry in the treatment records 
arguably indicates that the veteran's hearing loss did in 
fact originate in service.  

Although his hearing loss was at one point attributed to 
Paget's disease, the record shows that the Paget's disease 
was first diagnosed no earlier than 1982, whereas the veteran 
reports noticing hearing loss as early as in the 1960's.  

Given these facts, the Board finds the evidentiary record 
serves to establish that the veteran experienced significant 
acoustic trauma in service, and that it is at least as likely 
as not that the acoustic trauma led to his current hearing 
loss.  Accordingly, by extending the benefit of the doubt to 
the veteran, service connection for bilateral hearing loss is 
warranted.  


II.  Tinnitus

The Board finds that the evidence is in relative equipoise 
with respect to the claim of service connection for tinnitus.  
The veteran is shown to currently have tinnitus.  

While the service medical records do not mention any 
complaints or findings of tinnitus, the veteran has reported 
a longstanding history of the disorder, and reports that the 
disorder began proximate to service.  The Board points out 
that the symptoms characteristic of tinnitus are those the 
United States Court of Appeals for Veterans Claims (Court) 
has determined are capable of lay observation.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).  

Given these facts, the Board finds the evidentiary record 
serves to establish that it is at least as likely as not that 
the veteran's tinnitus originated in service, or at a minimum 
is due to acoustic trauma experienced in service.  
Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for tinnitus is warranted.  



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



REMAND

The service medical records show that the veteran was treated 
in September 1945 for lymphadenitis on the left side of his 
neck, considered a complication of a bug bite.  

An "operative note" dated several days later indicated that 
he had a small mass in the lower part of the posterior 
triangle posterior to the platysma.  An entry at the end of 
September 1945 indicated that his "wound" was well healed.  

The veteran's examination for discharge showed that his neck 
was normal; no neck scars were recorded.  

The postservice VA treatment records on file show that the 
veteran was noted in October 1989 to be status post some type 
of neck problem times two.  The X-ray studies of the cervical 
spine in April 2003 were negative.  A June 2003 entry notes a 
history of cervical lymphadenopathy.  

Despite the above evidence suggesting the possible presence 
of a neck disorder, the record shows that the veteran has not 
been afforded a VA examination addressing the presence and 
etiology of any neck disorder.  

Given the findings in service, the Board is of the opinion 
that a VA examination would be helpful in the adjudication of 
the claim.  

With respect to the back disorder, the service medical 
records are silent for any mention of back complaints or 
findings.  The postservice medical evidence on file includes 
a statement prepared around 1986 by a private physician.  The 
physician indicated that he treated the veteran between 1981 
and 1986 for, inter alia, lumbosacral derangement.  

A December 1990 entry in the VA medical records documents 
complaints of back pain.  

The record shows that the veteran has not been afforded a VA 
examination addressing the presence and etiology of his 
claimed back disorder.  Under the circumstances, the Board 
finds that such an examination is warranted.  

On his March 2002 claim for service connection, the veteran 
reported undergoing neck surgery in the 1960s.  While records 
associated with the surgery are potentially relevant to the 
neck claim, he has neither submitted those records, nor 
provided VA with sufficient information and authorization to 
obtain those records on his behalf.  

On his March 2002 claim, the veteran also reported receiving 
treatment for his back disorder in the 1950s and 1960s from 
Drs. R. Batista and Manno, but did not authorize VA to obtain 
records from those physicians.  

While in June 2002 he indicated that his past treating 
physicians were either dead or retired, suggesting that their 
records of him were unavailable, he thereafter submitted the 
1986 private medical statement described above.  

The veteran is advised that the duty to assist is not a one-
way street, and an appellant must do more than passively wait 
for assistance when he has information essential to his 
claim.  Wood v. Derwinski, 1 Vet. App. 190 (1990).  With this 
caution in mind, the veteran should be afforded an additional 
opportunity to assist in obtaining records in connection with 
his claims.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran and 
his representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, to 
specifically include Drs. Batista and 
Manno, and the facility at which the 
veteran underwent neck surgery in the 
1960s, who may possess additional records 
pertinent to the claims remaining on 
appeal.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran, to include from Drs. Batista 
and Manno, and the facility at which he 
underwent neck surgery in the 1960s, 
which have not been secured previously.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
to determine the nature, extent and 
likely etiology of the veteran's claimed 
back and neck disorders.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  

With respect to any back disorder 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that such disability is 
etiologically related to the veteran's 
service, or was present within one year 
of the veteran's discharge therefrom.  

With respect to any neck disorder 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that such disability is 
etiologically related to the veteran's 
service.  

The rationale for all opinions expressed 
should be provided.  

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

5.  The RO must then readjudicate the 
issues of service connection for claimed 
back and neck disabilities.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
must issue the veteran and his 
representative a Supplemental Statement 
of the Case (SSOC).  The veteran should 
be given an opportunity to respond 
thereto as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


